DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claims should end with a single period.  Claim 1 Line 8 is recited with an additional period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hans Erber DE 10359556 A (Erber).
Regarding claim 8, Erber discloses a retaining arrangement for a vehicle seat having a support structure (Element 32) and a cover material (Element 2), comprising: a first leg including at least one first retention feature; and a second leg connected to the first leg at a base portion and including at least one second retention feature, each of the at least one first retention feature of the first leg being positioned closer to the base portion than each of the at least one second retention feature of the second leg, and wherein the second leg is configured to cooperate with the first leg to capture a portion of the support structure between the first leg and the second leg (figure 5).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans Erber DE 10359556 A (Erber) in view of Clyde H. Boyer U.S. Patent Publication 2015/0052711 A1 (Boyer).
Regarding claims 1, 9, and 15, Erber discloses a retaining arrangement for a vehicle seat having a support structure (Element 32) and a cover material (Element 2), comprising: a first elongated member having a free end and a fixed end; a second elongated member having a free end and a fixed end connected to the fixed end of the first elongated member (Element 1); and a plurality of retention features disposed on the first and second elongated members and configured to contact the support structure and retain the first and second elongated members thereon when the support structure is positioned between the first and second elongated members (as shown in Figure 1 Element 1 where Element 31 is retained inside the void).  Erber does not directly disclose at least one of the first or second elongated member to extend away from one another.  Boyer discloses a retaining clip comprising a first and second elongated member that extend away from one another at the free end (Element 63 and 65) at an angle such that a distance between the free ends of the first and second elongated members is greater than a distance between the fixed ends of the first and second elongated members (Element 62 and 64).  

Regarding claim 2 and 16, Erber in view of Boyer discloses the retaining arrangement further comprising a base portion connecting the fixed end of the first elongated member with the fixed end of the second elongated member to define a retaining space therebetween, and wherein the retention features extend into the retaining space such that each retention feature of the first elongated member is positioned closer to the base portion than each retention feature of the second elongated member (Figure 5, alternative embodiment Erber).  Such a modification would provide an alternative arrangement of the retention feature to strengthen the securing properties of the retention feature to the support structure. 

Allowable Subject Matter
Claims 3-7, 10-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636